CERTIFICATE OF TRUST OF THE INVESTMENT COMPANY OF AMERICA This Certificate of Trust of The Investment Company of America (the "Trust") is being duly executed and filed on behalf of the Trust by the undersigned, as trustees, to form a statutory trust under the Delaware Statutory Trust Act (12 Del. C. Section 3801 et seq.) (the "Act"). 1.Name.The name of the trust formed hereby is The Investment Company of America. 2.Registered Office; Registered Agent.The business address of the Trust’s registered office in the State of Delaware is 1209 Orange Street, Wilmington, Delaware19801. The name of the Trust’s registered agent at such address is The Corporation Trust Company. 3.Investment Company.The Trust will be a registered investment company under the Investment Company Act of 1940, as amended. 4.Series.Pursuant to Section 3806(b)(2) of the Act, the Trust shall issue one or more series of beneficial interests having the rights and preferences set forth in the governing instrument of the Trust, as the same may be amended from time to time (each a "Series"). 5.Notice of Limitation of Liabilities of each Series.Pursuant to Section 3804(a) of the Act, there shall be a limitation on liabilities of each Series such that (a) the debts, liabilities, obligations and expenses incurred, contracted for or otherwise existing with respect to a particular Series shall be enforceable against the assets of such Series only, and not against the assets of the Trust generally or the assets of any other Series thereof and (b) none of the debts, liabilities, obligations and expenses incurred, contracted for or otherwise existing with respect to the Trust generally or any other Series thereof shall be enforceable against the assets of such Series. 6.Effective Date.This Certificate of Trust shall be effective upon filing. IN WITNESS WHEREOF, the undersigned have duly executed this Certificate of Trust in accordance with Section 3811(a)(1) of the Act. Vincent P. Corti, Trustee Herbert Y. Poon, Trustee Michael J. Triessl, Trustee THE INVESTMENT COMPANY OF AMERICA AGREEMENT AND DECLARATION OF TRUST Dated: August 20, THE INVESTMENT COMPANY OF AMERICA AGREEMENT AND DECLARATION OF TRUST AGREEMENT AND DECLARATION OF TRUST of The Investment Company of America, a Delaware statutory trust, made as of August 20, 2009, by the undersigned Trustees. WHEREAS, the undersigned Trustees desire to establish a trust for the investment and reinvestment of funds contributed thereto; and WHEREAS, the Trustees desire that the beneficial interest in the trust assets be divided into transferable shares of beneficial interest, as hereinafter provided; and WHEREAS, the Trustees declare that all money and property contributed to the trust established hereunder shall be held and managed in trust for the benefit of the holders of the shares of beneficial interest issued hereunder and subject to the provisions hereof; NOW, THEREFORE, in consideration of the foregoing, the undersigned Trustees hereby declare that all money and property contributed to the trust hereunder shall be held and managed in trust under this Agreement and Declaration of Trust as herein set forth below. ARTICLE 1 NAME, PURPOSE AND DEFINITIONS Section 1.1Name.The name of the trust established hereby is “The Investment Company of America” and so far as may be practicable the Trustees shall conduct the Trust’s activities, execute all documents and sue or be sued under such name.However, the Trustees may at any time and from time to time select such other name for the Trust as they deem proper and the Trust may hold its property and conduct its activities under such other name.Any name change shall become effective upon the resolution of a majority of the then Trustees adopting the new name and the filing of a certificate of amendment pursuant to Section 3810(b) of the Act.Any such instrument shall not require the approval of the Shareholders, but shall have the status of an amendment to this Trust Instrument. Section 1.2Trust Purpose.The purpose of the Trust is to conduct, operate and carry on the business of an open-end management investment company registered under the 1940 Act.In furtherance of the foregoing, it shall be the purpose of the Trust to do everything necessary, suitable, convenient or proper for the conduct, promotion and attainment of any businesses and purposes which at any time may be incidental or may appear conducive or expedient for the accomplishment of the business of an open end management investment company registered under the 1940 Act and which may be engaged in or carried on by a trust organized under the Act, and in connection therewith the Trust shall have the power and authority to engage in the foregoing, both within and without the State of Delaware, and may exercise all of the powers conferred by the laws of the State of Delaware upon a Delaware statutory trust. Section 1.3Definitions.Wherever used herein, unless otherwise required by the context or specifically provided: (a)“1940 Act” refers to the Investment Company Act of 1940 and the rules and regulations thereunder, all as may be amended from time to time. (b)“Act” means the Delaware Statutory Trust Act, 12 Del. C. §§ 3801 et seq., as from time to time amended. (c)“Advisory Board Member” shall mean a member of an “Advisory Board” as defined in Section 2(a)(1) of the 1940 Act. (d)“By-laws” means the By-laws referred to in Section4.1(g) hereof, as from time to time amended. (e)The terms “Affiliated Person,” “Assignment,” “Commission,” “Interested Person” and “Principal Underwriter” shall have the meanings given them in the 1940 Act. (f)“Class” means any division of Shares within a Series, which Class is or has been established in accordance with the provisions of Article 2. (g)“Fiduciary Covered Person” has the meaning assigned in Section 8.3 hereof. (h)“Indemnified
